Title: To Alexander Hamilton from Jeremiah Olney, 19 January 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,Providence 19th Jany. 1792.
Sir.

Your Letter of the 8th instant, containing your Opinion on the case of the Brig. Polly, being accompanied by one from Mr. Bourn to Messrs Clark & Nightingale to the same purport; and those Gentlemen being impatient to unload the Vessel, I have given them permission to reland the Provisions and Fish, and have cancelled their exportation Bond. By your taking no notice of the 62nd. section of the present collection Law, to which I referred, and by which, alone, I was governed, and supposing me to have recurred to a Section in the late Law, which does not exist, there being but 40 Sections in all, induces me to imagine that there may possibly be some mistake or misunderstandg. between us: and therefore, lest the Edition of the Law which you have should be sectioned different from mine, I enclose an exact transcript of the 62nd. Section; upon which, had the above mentioned Articles been landed here without permission, I should have thought it my incumbent Duty to have commenced a prosecution for the forfeiture thereof, with the Vessel &c.—no part of the Law appearing to me more clear and possitive as the Bond required in conditioned against relanding; But if no mistake has taken place, I am happy that your construction thereof allows an Indulgeance to the Exports of Fish & Provisions, expecting a bounty, which I always thought they should be entitled to under proper restrictions. All Articles of the produce of the United States, which have not been Entered and Bonded for exportation, with an intent to draw back the Duties, or obtain an allowance, I have since the present collection Law took place, permitted when returned unsold to be relanded free from Duty, on the proof required by the 24th Section; those which have been bonded I have uniformly refused upon the 62nd Section; but shall in future permit them also to be relanded, cancelling the Bonds, as I have now done in the Instance of the Brigt. Polly.
I have the honor to be &c.

Jereh. Olney Collr.
Alexr. Hamilton Esqr. Secy. of the Treasy.

